The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to the communication of November 17, 2022. By amendment of November 17, 2022, the Applicant amended claims 1, Claims 1, 3, 5, 12-13, 16-17 and added new claims 21 to 26. Claims 2 and 15 were canceled. Therefore, claims 1, 3-14, and 16 to 26 are currently active in the application.

				Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 16 to 26 have been considered but are moot because the new ground of rejection does not rely at least on some references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Applicant amended claim 1 to add new limitation “…refractive indices of the first low refractive layer, second low refractive layer, and the third low refractive layer are lower than refractive indices of the first high refractive layer and the second high refractive layer” (emphasis added by examiner). Examiner was not able to locate the support in the original disclosure for limitation as highlighted above. The Applicant’s representative Mr. Jae Won Song was contacted by phone on December 8, 2022 in order to get the clarification for this issue. However, no response was received.  Similarly, the limitations of new claims 21, 22 are not clearly shown by the original disclosure. Particularly, the limitation of new claim 21: “…wherein refractive indices of the first insulation layer and the third insulation layer are lower than a refractive index of the second insulation layer” and new claim 22:” a fourth insulation layer disposed on the third insulation layer; and a fifth insulation layer disposed on the fourth insulation layer, wherein refractive indices of the first insulation layer, the third insulation layer, and the fifth insulation layer are lower than refractive indices of the second insulation layer and the fourth insulation layer.” Additional clarification is respectfully requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, the Applicant amended claim 1 to add new limitation “…refractive indices of the first low refractive layer, second low refractive layer, and the third low refractive layer are lower than refractive indices of the first high refractive layer and the second high refractive layer” (emphasis added by examiner). Examiner was not able to locate the support in the original disclosure for limitation as highlighted above. The Applicant’s representative Mr. Jae Won Song was contacted by phone on December 8, 2022 in order to get the clarification for this issue. However, no response was received.  Similarly, the limitations of new claims 21, 22 are not clearly shown by the original disclosure. Particularly, the limitation of new claim 21: “…wherein refractive indices of the first insulation layer and the third insulation layer are lower than a refractive index of the second insulation layer” and new claim 22:” a fourth insulation layer disposed on the third insulation layer; and a fifth insulation layer disposed on the fourth insulation layer, wherein refractive indices of the first insulation layer, the third insulation layer, and the fifth insulation layer are lower than refractive indices of the second insulation layer and the fourth insulation layer.” Additional clarification is respectfully requested.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-14, and 16-22, 24, 26 are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Hung et al. (US Patent Publication Application 2020/0057520 A1) in view of Wu et al. (US Patent Publication 2018/0039352 A1).
	In regard of claim 1,  Hung et al. disclose a touch display device comprising: a display panel; at least one first insulating layer disposed on the display panel (See Figure 3 of Hung et al. illustrating a cross-section of a display panel (10) with at least first insulating layer (310) as discussed in paragraphs [0037]); a plurality of first touch electrodes disposed on the at least one first insulating layer (See at least Figures 1, 3 of Hung et al. illustrating touch electrodes (TP) disposed on first insulating layer (310) as discussed also in paragraph [0030] ); at least one second insulating layer disposed on a first touch electrode from the plurality of first touch electrodes (See at least Figure 3 of Hung et al. illustrating second insulation layer (320) as discussed in paragraph [0037]),  wherein a refractive index of at least one of the at least one first insulating layer, the at least one second insulating layer, and the at least one third insulating layer is different from a refractive index of at least one of the other insulating layers (See at least paragraphs [0005, 0043] of Hung et al. discussing that first insulating layer made of silicon oxide (SiO and second of strontium oxide (SrO) which are different material and accordingly have different refractive indexes), wherein the at least one first insulating layer comprises a first low refractive layer disposed on the display panel and a first high refractive layer disposed on the first low refractive layer, the at least one second insulating layer comprises a second low refractive layer disposed on the plurality of first touch electrodes, and the at least one third insulating layer comprises a second high refractive layer disposed on the plurality of second touch electrodes and a third low refractive layer disposed on the second high refractive layer, wherein refractive indices of the first low refractive layer, second low refractive layer, and the third low refractive layer are lower than refractive indices of the first high refractive layer and the second high refractive layer (See Figure 3 of Hung et al. illustrating a first low refractive layer (310) disposed on the display panel (120) and first high refractive layer (320) disposed on the first low refractive layer and second insulating layer (340) disposed on the plurality of first touch electrodes (TP) and paragraph [0049] of Hung et al.)
	However, Hung et al. does not specifically show a plurality of second touch electrodes disposed on the at least one second insulating layer; and at least one third insulating layer disposed on a second touch electrode from the plurality of second touch electrodes, wherein each of the plurality of first touch electrodes and each of the plurality of second touch electrodes overlap each other. 
	In the same field of endeavor, Wu et al. discloses a touch display device with first and second pluralities of touch electrodes (1520, 1550) as shown at least in Figure 15 with insulating layer (1540) disposed on a second touch electrode (1550) and plurality of first and second electrodes (1520, 1550) overlap each other as shown in Figure 16 of Wu et al. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use electrodes of Wu et al. et al. with device of Hung et al. in order to provide good reliability of touch sensing function in display device.
	
	In regard of claim 3, Hung et al. and Wu et al. further disclose the touch display device of claim 1, wherein the second low refractive layer comprises at least one first hole provided in an area which does not overlap each of the plurality of first touch electrodes and the plurality of second touch electrodes, and the at least one first hole exposes a portion of a lower surface of the second high refractive layer, wherein the first high refractive layer and the third low refractive layer are disposed in the first hole (See at least Figure 3 of Hung et al. illustrating second low refractive layer  with at least hole (O1) as discussed in paragraph [0037] of Hung et al.).
	In regard of claim 4, Hung et al. and Wu et al. further disclose the touch display device of claim 3, wherein the first touch electrode and second touch electrode overlapping each other cross another adjacent first touch electrode and another adjacent second touch electrode at least twice, wherein an opening is provided between crossing points of the first touch electrode and the second touch electrode and the other adjacent first touch electrode and the other adjacent second touch electrode, the at least one first hole overlapping the opening (See Figures 15-16 of Wu et al. illustrating the first and second touch electrodes (1520, 1550) crossing each other with hole (1520)).
	In regard of claim 5, Hung et al. and Wu et al. further disclose the touch display device of claim 1, wherein the first high refractive layer comprises at least one second hole provided in an area which does not overlap each of the plurality of first touch electrodes and the plurality of second touch electrodes, and the second hole exposes a portion of an lower surface of the second low refractive layer, wherein the first low refractive layer and the second low refractive layer are in contact with each other through the at least one second hole (See Figures 15-16 of Wu et al. illustrating first high refractive layer with second hole with plurality of second touch electrodes (1550) in contact with each other through at least one second hole).
	In regard of claim 6, Hung et al. and Wu et al. further disclose the touch display device of claim 5, wherein the first touch electrode and second touch electrode overlapping each other cross another adjacent first touch electrode and another adjacent second touch electrode at least twice, wherein an opening is provided between crossing points of the first touch electrode and the second touch electrode and the other adjacent first touch electrode and the other adjacent second touch electrode, the at least one second hole overlaps the opening (See at least Figure 6 of Wu et al. illustrating the first touch electrode (E1) and second touch electrode (E2) overlapping wherein an opening (OP) provided between crossing points overlaps the opening).
	In regard of claim 7, Hung et al. and Wu et al. further disclose the touch display device of claim 6, wherein the at least one second hole is further disposed in an area between the opening and another adjacent opening (See Figure 12 of Wu et al. illustrating second hole (1242) disposed between the opening and adjacent opening as discussed in paragraph [0068]).
	In regard of claim 8, Hung et al. and Wu et al. further disclose the touch display device of claim 7, wherein the at least one second hole has a closed curve shape (See at least Figure 12 of Wu et al. wherein is shown that hole has a closed curve shape)
	In regard of claim 9, Hung et al. and Wu et al. further disclose the touch display device of claim 5, wherein the second high refractive layer comprises at least one third hole overlapping the at least one second hole, the third hole exposes a portion of an lower surface of the third low refractive layer, and the second low refractive layer and the third low refractive layer are in contact with each other through the at least one third hole (See Figure 15 of Wu et al. wherein is shown the second high refractive layer (1520) comprises one third hole overlapping second hole between (1550) and connected to each other through third hole).
	In regard of claim 10, Hung et al. and Wu et al. further disclose the touch display device of claim 9, wherein a shape of the at least one third hole corresponds to a shape of the at least one second hole overlapping the at least one third hole (See Figure 12 of Wu et al. illustrating that first, second, third holes corresponds to a shape to second hole (1242)).
	In regard of claim 11, Hung et al. and Wu et al. further disclose the touch display device of claim 5, wherein the second high refractive layer is disposed on the portion of the lower surface of the second low refractive layer, and does not overlap the at least one second hole of the first high refractive layer (See at least Figure 12 of Wu et al. illustrating the second high refractive layer (1240) disposed on the portion of the second low refractive layer (22)).
	In regard of claim 12, Hung et al. and Wu et al. further disclose the touch display device of claim 2, wherein the second high refractive layer includes a plurality of depressions, and the plurality of depressions are spaced apart from each other (See Figure 12 of Wu et al. illustrating plurality of depressions (1242)).
	In regard of claim 13, Hung et al. and Wu et al. further disclose the touch display device of claim 12, wherein the first touch electrode and second touch electrode overlap each other cross another adjacent first touch electrode and another adjacent second touch electrode at least twice, wherein an opening is provided between crossing points of the first touch electrode and the second touch electrode and the other adjacent first touch electrode and other adjacent second touch electrode, and at least one of the plurality of depressions overlaps the at least one opening (See at least Figures 12, 15, 16 of Wu et al. illustrating the first touch electrode (1520), second touch electrode (1550) overlap each other and opening provided between crossing points and plurality of depressions (1242) overlaps at least one opening).
	In regard of claim 14, Hung et al. and Wu et al. further disclose the touch display device of claim 13, wherein plurality of depressions are further disposed in an area between the at least one opening and another adjacent opening (See Figure 12 of Wu et al. illustrating the plurality of depressions (1240) disposed in an area between opening (1242) and another adjacent opening).
	In regard of claim 15, Hung et al. and Wu et al. further disclose the touch display device of claim 1, wherein the first insulating layer comprises a first low refractive layer disposed on the display panel and a first high refractive layer disposed on the first low refractive layer, the second insulating layer comprises a second high refractive layer disposed on the plurality of first touch electrodes, and the third insulating layer comprises a third high refractive layer disposed on the plurality of second touch electrodes and a second low refractive layer disposed on the third high refractive layer (See Figure 3 of Hung et al. illustrating plurality of refractive layers (300) with the first insulating layer (310, 320, ) comprising a first low refractive layer (340) disposed on the display panel .(120) and a first high refractive layer (332) disposed on the plurality of second touch electrodes (TP))
	In regard of claim 16, Hung et al. and Wu et al. further disclose the touch display device of claim 15, wherein a portion of the first high refractive layer and a portion of the second high refractive layer are in contact with each other, and a portion of the second high refractive layer and a portion of the third high refractive layer are in contact with each other (See Figure 3 of Hung et al. illustrating a portion of the first high refractive layer (340) in contact with the second high refractive layer (332) and portion of the third high refractive layer (334) in contact with each other) .
	In regard of claim 17, Hung et al. and Wu et al. further disclose a touch panel comprising: a first low refractive layer; a first high refractive layer disposed on the first low refractive layer; a plurality of first touch electrodes disposed on the first high refractive layer; a second low refractive layer disposed on a first touch electrode from the plurality of first touch electrodes; a plurality of second touch electrodes disposed on the second low refractive layer; a second high refractive layer disposed on a second touch electrode from the plurality of second touch electrodes; and a third low refractive layer disposed on the second high refractive layer, wherein each of the plurality of first touch electrodes and each of the plurality of second touch electrodes overlap each other, wherein at least one hole is provided in at least one of the first high refractive layer, the second high refractive layer, and the second low refractive layer, and the at least one hole does not overlap the plurality of first touch electrodes and the plurality of second touch electrodes (See rejection of claim 1 provided above).
	In regard of claim 18, Hung et al. and Wu et al. further disclose the touch panel of claim 17, wherein the at least one hole of the first high refractive layer overlaps a portion of the first low refractive layer, and the second low refractive layer and the first low refractive layer are in contact with each other through the at least one hole of the first high refractive layer (See at least Figure 12 of Wu et al. illustrating one hole (1242) of the high refractive layer (22)  and the second low refractive layer (1220)).
	In regard of claim 19, Hung et al. and Wu et al. further disclose the touch panel of claim 17, wherein the at least one hole of the second high refractive layer overlaps a portion of the second low refractive layer, and the second low refractive layer and the third low refractive layer are in contact with each other through the at least one hole of the second high refractive layer (See rejection of claim 2 provided above).
	In regard of claim 20, Hung et al. and Wu et al. further disclose the touch panel of claim 17, wherein the at least one hole of the second low refractive layer overlaps a portion of the first high refractive layer, and the first high refractive layer and the second high refractive layer are in contact with each other through the at least one hole of the second low refractive layer (See rejection of claim 3 provided above).
	In regard of claim 21, Hung et al. and Wu et al. further disclose a touch display device comprising: a display panel; an adhesive insulating film disposed on a first part of the display panel; a touch panel disposed on the first part of the display panel, the touch panel attached to the first part of the display panel by the adhesive insulating film;
a first insulation layer disposed on a second part of the display panel; a second insulation layer disposed on the first insulation layer; and a third insulation layer disposed on the second insulation layer, wherein refractive indices of the first insulation layer and the third insulation layer are lower than a refractive index of the second insulation layer (See rejection of claim 1 provided above and Figure 3 of Hung et al. illustrating plurality of refractive layers (300) with the first insulating layer (310, 320, ) comprising a first low refractive layer (340) disposed on the display panel .(120) and a first high refractive layer (332) disposed on the plurality of second touch electrodes (TP))
	In regard of claim 22, Hung et al. and Wu et al. further disclose the touch display device of claim 21, further comprising: a fourth insulation layer disposed on the third insulation layer; and a fifth insulation layer disposed on the fourth insulation layer,
wherein refractive indices of the first insulation layer, the third insulation layer, and the fifth insulation layer are lower than refractive indices of the second insulation layer and the fourth insulation layer (See at least paragraphs [0005, 0037-0041] and table 1 of Hung et al. describing and illustrating refractive indices of the insulation layers).
	In regard of claim 24, Hung et al. and Wu et al. further disclose the touch display device of claim 21, wherein the display panel comprises an encapsulation layer in the first part of the display panel, the encapsulation layer including a first inorganic layer, an organic layer disposed on the first inorganic layer, and a second inorganic layer disposed on the first inorganic layer (See at least Figure 5 of Wu et al. illustrating encapsulation layer (540) comprising several layers as discussed in paragraph [0047]).
	In regard of claim 26, Hung et al. and Wu et al. further disclose the touch display device of claim 21, wherein the touch electrodes are arranged in a mesh type (See at least Figure 16 of Wu illustrating mesh type arrangement of touch electrodes)

	

Claims 23 and 25 are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Hung et al. (US Patent Publication Application 2020/0057520 A1) in view of Wu et al. (US Patent Publication 2018/0039352 A1) and further in view of Lee et al. (US patent Publication Application 2016/0190522 A1).
	In regard of claim 23, Hung et al. and Wu et al. further disclose the touch display device of claim 21.
	However, the combination of Hung et al. and Wu et al. does not specifically discuss the touch display device, wherein the first insulation layer is an optical clear adhesive (OCA) layer.
	In the same field of endeavor, Lee et al. discloses the touch display device (100) as shown at least in Figures 1 and 6B with an adhesive layer (118B) as discussed in paragraph [0103-0108].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use adhesive layer of Lee et al. et al. with device of Hung et al. and Wu et al. in order to provide not only good attachment of layers but insulation of them too.
	In regard of claim 25, Hung et al., Wu et al. and Lee et al. further disclose the touch display device of claim 21, further comprising: a data driving circuit configured to drive data lines of the display panel; and a touch driving circuit configured to supply a touch driving signal to touch electrodes of the touch panel, wherein the data driving circuit and the touch driving circuit are physically separate circuits (See at least Figure 1 of Lee et al. illustrating the touch display device (100) having a data driver and touch driver located on the inactive area of the flexible display (100) as discussed in paragraphs [0046, 0047, 0057, 0082, 0087, 0123]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692